Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 01/28/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Painter et al (US 20120234169; hereinafter Painter).
As regarding claim 9, Wilson discloses the claimed invention for an air intake system comprising: an air intake screen (10) through which air is drawn, the air intake screen having a face; a sensor comprising an emitter (150) and a detector (160), the emitter being supported to emit a sensor beam along the face without intersecting the 
As regarding claim 11, Wilson discloses all of limitations as set forth above.  Wilson discloses the claimed invention for wherein the air intake screen comprises a series of parallel channels (16) forming the face of the air intake screen, wherein the emitter (150) is supported to emit the sensor beam within and along one of the channels. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 7012685) in view of Sergeyev (US 20170291131; hereinafter Sergeyev).

Wilson does not disclose a reverse airflow generation system to create a reverse airflow in a second direction opposite the first direction to clear debris from the intake screen; and a controller to activate the reverse airflow generation system based upon signals from the sensor.  Sergeyev teaches a reverse airflow generation system to create a reverse airflow in a second direction opposite the first direction to clear debris from the intake screen; and a controller to activate the reverse airflow generation system based upon signals from the sensor ([0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a reverse airflow generation system to create a reverse airflow in a second direction opposite the first direction to clear debris from the intake screen; and a controller to activate the reverse airflow generation system based upon signals from the sensor as taught by Sergeyev in order to enhance system performance.
As regarding claim 2, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention for wherein the reverse airflow generation system comprises a variable pitch fan (Sergeyev – [0020]). 
As regarding claim 3, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention except for wherein the intake screen extends in a first plane and wherein the sensor comprises an emitter and a detector to detect electromagnetic radiation in a second plane parallel to the plane.  It parallel to the plane in order to enhance system performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As regarding claim 4, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention for wherein the sensor comprises a first sensing component providing the emitter (32) and a second sensing component spaced from the first sensing element along the intake screen within the second plane, the second sensing component comprising the detector (34 of fig. 5). 
As regarding claim 5, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention for wherein the sensor comprises a first sensing component comprising the emitter and the detector and a second sensing component spaced from the first sensing component along the intake screen within the second plane, the second sensing component comprising a reflector (42) supported to direct electromagnetic radiation emitted by the emitter back towards the detector. 
As regarding claim 6, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention except for wherein the intake screen comprises a series of parallel channels forming a face of the intake screen and wherein the sensor comprises: an emitter to emit a sensor beam within and along one of the channels without intersecting the intake screen; and a detector to without intersecting the intake screen; and a detector to detect the sensor beam in order to enhance system performance, since it was known in the art as shown in Painter et al (US 20120234169; [0035]).
As regarding claim 7, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention except for wherein the sensor comprises: a first component comprising one of a detector and a reflector; and a second component comprising an emitter to emit a sensor beam towards said one of the detector and the reflector, wherein at least one of first component and the second component are directly mounted upon the intake screen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the sensor comprises: a first component comprising one of a detector and a reflector; and a second component comprising an emitter to emit a sensor beam towards said one of the detector and the reflector, wherein at least one of first component and the second component are directly mounted upon the intake screen in order to enhance system performance, since it was known in the art as shown in Baek et al (US 20160121251; 411-412 of fig. 5).
As regarding claim 8, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention except for wherein the sensor comprises a pressure sensor to sense a pressure change resulting from debris .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Painter et al (US 20120234169; hereinafter Painter) as applied to claim 9 and further in view of Baek et al (US 20160121251; hereinafter Baek).
As regarding claim 10, Wilson discloses all of limitations as set forth above.  Wilson discloses the claimed invention except for wherein the sensor is directly mounted upon and carried by the intake screen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the sensor is directly mounted upon and carried by the intake screen in order to enhance system performance, since it was known in the art as shown in Baek (411-412 of fig. 5).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Painter et al (US 20120234169; hereinafter Painter) as applied to claims 9, 11 and further in view of Baek et al (US 20160121251; hereinafter Baek).
As regarding claim 12, Wilson discloses all of limitations as set forth above.  Wilson discloses the claimed invention for wherein the sensor comprises: a first sensor component comprising the emitter (150); and a second sensor component spaced from the first sensor component, the second sensor component comprising one of the detector and a reflector (38). 
directly mounted to the intake screen within said one of the channels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein at least one of the first sensor component and the second sensor component is directly mounted to the intake screen within said one of the channels in order to enhance system performance, since it was known in the art as shown in Baek (411-412 of fig. 5).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al (US 20120234169; hereinafter Painter) as applied to claim 9 and further in view of Sergeyev (US 20170291131; hereinafter Sergeyev).
As regarding claim 13, Wilson discloses all of limitations as set forth above.  Wilson discloses the claimed invention except for a fan having a reversible pitch to selectively direct airflow in opposite directions through the air intake screen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a fan having a reversible pitch to selectively direct airflow in opposite directions through the air intake screen in order to enhance system performance, since it was known in the art as shown in Sergeyev ([0020]).
As regarding claim 14, Wilson as modified discloses all of limitations as set forth above.  Wilson as modified discloses the claimed invention for a controller (Sergeyev - 132) to activate the fan based upon signals from the sensor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.